Case 1:19-cv-10219-PBS Document 22-5 Filed 08/27/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LEONITUS JABIR BEY, C.A. NO.: 19-10219- PBS
Plaintiff,
v.

DAVID PENDER,
Defendant

AFFIDAVIT OF DAVID PENDER

I, David Pender, do hereby swear and depose the following:

1. I am a police officer with the City of Lowell Police Department and the defendant
in this case.

2. The Lowell Police Department arrest report attached to the pro se plaintiff's
Complaint at Document 1-1, p. 24 is a true and accurate copy of my police report and narrative.

3. On January 22, 2019 I was assigned to traffic enforcement at the intersection of
Mammoth Road and Barnum Avenue in Lowell.

4. I noticed a gray pickup being operated by an individual later identified as Leon
Campbell coming across the O’Donneli Bridge in the left lane which is marked left turn only
with three signs saying left turn only and with the road painted in the lane also saying left turn
only,

5. The operator (Mr. Campbell) proceeded straight in the left lane cutting off several
motor vehicles that were in the right lane to go straight almost causing an accident.

6. I activated my blue lights and siren to pull him over but he refused to stop and
continued to drive, going around several cars and going into the opposite side of the road

causing inbound motor vehicles to move out of the way. He took a right onto Fourth Avenue

 

 
Case 1:19-cv-10219-PBS Document 22-5 Filed 08/27/20 Page 2 of 3

and continued to drive down the road until he pulled into the driveway at 109 Fourth Avenue.

7, I approached the vehicle to speak to him but he refused to open the window and
he was reaching for something between the seats.

8, 1 asked him to open the door and step out of the car but he refused.

9, Mr. Campbell and his passenger became very loud and argumentative.

10. Mr, Campbell refused to give me his license and he said he did not feel safe and
did not have to stop.

11. | attempted to get him out of the vehicle but he shoved me away.

12, _ His passenger came towards me.

13. I pulled out my taser and pointed it towards the passenger while trying to get Mr.
Campbell out of the truck.

14. Campbell slapped the taser out of my hand causing it to land under the pickup.

15. Fearing for my safety, I struck Mr. Campbell in the face.

16. Other officers arrived and Campbell was placed under arrest.

i7, | Based on my observations and fact I had probable cause to charge the plaintiff
with the criminal offenses he was charged with.

18. | testified at the trial and a deposition.

SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS fol DAY OF

UZ a uf , 2020.

i 475

David Pender

 

 

 
Case 1:19-cv-10219-PBS Document 22-5 Filed 08/27/20 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on this day, I caused the foregoing to be served by first class mail to:
Leonitus Jabir Bey

P.O. Box 1934
Lowell, Mass 01854

 

Bradford N. Louison

 

 

 
